         CASE 0:20-cv-02189-WMW-LIB Doc. 69 Filed 12/14/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                                                              Case No. 20-cv-2189 (WMW/LIB)
 Patrick Berry et al.,

                         Plaintiffs,

 v.                                                                    ORDER

 Hennepin County et al.,

                         Defendants.


       On December 11, 2020, the parties filed a Stipulation Regarding Plaintiffs’ Amendment of

the Complaint and Defendants’ Time to Respond to the Amended Complaint [Docket No. 67].

Based upon review of the files and for good cause shown, IT IS HEREBY ORDERED that:

       1. The parties’ Stipulation Regarding Plaintiffs’ Amendment of the Complaint and

           Defendants’ Time to Respond to the Amended Complaint [Docket No. 67] is

           APPROVED;

       2. The Plaintiffs shall file their Class Action Amended Complaint, as attached to Docket

           No. 67 as Exhibit B, on or before December 14, 2020; and

       3. Defendants shall answer or otherwise plead to the Class Action Amended Complaint

           on or before January 11, 2021.



DATED: December 14, 2020                                  s/Leo I. Brisbois
                                                          Hon. Leo I. Brisbois
                                                          U.S. MAGISTRATE JUDGE
